Citation Nr: 0530160	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-10 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative changes of the lumbar spine at the L4-L5 and L5-
S1 levels with disc protrusion at L5-S1, including 
entitlement to a rating higher than 40 percent as of May 17, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from March 1989 to February 
2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, among other things, granted entitlement 
to service connection for degenerative changes of the lumbar 
spine and assigned an initial rating of 10 percent thereto 
effective March 1, 2002.  In a December 2004 rating decision, 
the RO increased the rating for the veteran's low back 
disability to 40 percent as of May 17, 2004.  The veteran 
appeals both the assignment of the initial 10 percent rating 
and the subsequently assigned 40 percent rating, asserting 
that he is entitled to a 60 percent initial rating.

The Board notes that the veteran advised VA in July 2003, 
that he was unable to perform gainful employment due to 
service-connected disabilities.  It does not appear that the 
RO forwarded an application for a total rating to the veteran 
or adjudicated a claim of entitlement to a total rating based 
on individual unemployability.  As such, that issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Upon discharge from service in February 2002, the veteran 
experienced only mild intervertebral disc syndrome 
characterized by minimal complaints of pain.

3.  As of June 10, 2002, the veteran experienced moderate 
intervertebral disc syndrome with recurring attacks.

4.  As of September 26, 2003, the veteran experienced forward 
flexion of the thoracolumbar spine less than 30 degrees.

5.  The veteran does not experience unfavorable ankylosis of 
the entire thoracolumbar spine.

6.  The veteran does not experience additional disability due 
to neurologic components of a lumbar spine disability.


CONCLUSIONS OF LAW

1.  Criteria for an initial rating higher than 10 percent for 
degenerative changes of the lumbar spine at the L4-L5 and L5-
S1 levels with disc protrusion at L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5293 (2002).

2.  Criteria for a 20 percent rating for degenerative changes 
of the lumbar spine at the L4-L5 and L5-S1 levels with disc 
protrusion at L5-S1 have been met as of June 10, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5293 (2002).

3.  Criteria for a 40 percent rating for degenerative changes 
of the lumbar spine at the L4-L5 and L5-S1 levels with disc 
protrusion at L5-S1 have been met as of September 26, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2005).

4.  Criteria for a rating higher than 40 percent for 
degenerative changes of the lumbar spine at the L4-L5 and L5-
S1 levels with disc protrusion at L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2005).

5.  Criteria for a separate rating for neurologic components 
of a lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.14 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in February 2005, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not given notice prior to the 
appealed AOJ decision.  The Court, however, specifically 
stated in Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him physical examinations.  He was given the 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so, specifically withdrawing 
his request for a hearing in April 2004.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran asserts that his low back disability is more 
severe than rated.  In October 2005, his representative 
requested that a separate rating be assigned for neurologic 
components of the veteran's low back disability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25. One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  As such, the critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

During the pendency of this appeal, VA revised criteria for 
rating the musculoskeletal system.  The changes in criteria 
were considered by the RO.  Therefore, application of the 
amended criteria by the Board will not result in any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  VAOPGCPREC 3-2000 (Apr. 
10, 2000); See, too, 38 C.F.R. § 3.114.  

The veteran's degenerative changes of the lumbar spine have 
been evaluated as 10 percent disabling for the period of 
March 1, 2002, to May 17, 2004, and 40 percent disabling 
thereafter.  The rating was originally assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral disc 
syndrome.  At the time the veteran filed his claim, 
Diagnostic Code 5293 called for the assignment of a 60 
percent disability evaluation when there was evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief; a 
40 percent evaluation was for assignment when the evidence 
showed severe intervertebral disc syndrome with recurring 
attacks and intermittent relief; a 20 percent evaluation was 
for assignment for moderate intervertebral disc syndrome with 
recurring attacks; and, a 10 percent evaluation was for 
assignment when there was evidence of only mild 
intervertebral disc syndrome.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The Board points out that the veteran's disability evaluation 
for lumbar spine disability was increased to 40 percent in a 
December 2004 rating decision effective May 17, 2004.  
Diagnostic Code 5243 was assigned to the veteran's lumbar 
disability as of that date. 

The record shows that the veteran injured his low back during 
service, but in a March 2001, Report of Medical History, he 
indicated that he did not have recurrent back pain or any 
back problems.  He underwent a Physical Evaluation Board in 
August 2001, and was determined to be physically unfit for 
duty due to bilateral ilioinguinal neuralgia; there were no 
complaints of back disability associated with the veteran's 
discharge from service.  The veteran submitted his 
application for VA compensation benefits in November 2001, 
and was honorably discharged from service in February 2002.

The veteran underwent VA examination in December 2001, and 
complained of low back pain with associated left lower 
extremity radiculopathy extending to his toes.  He presented 
with normal posture and gait and had a normal neurologic 
examination.  The veteran had some tenderness to palpation 
along the lumbar vertebrae and paravertebral muscles and a 
full range of motion in the lumbar spine with complaints of 
pain from 40 to 70 degrees of flexion.  X-rays showed 
degenerative changes at L4-L5 and L5-S1 and disc protrusion 
at L5-S1; electromyogram (EMG) studies were found to be 
within normal limits and the veteran declined to undergo 
additional testing to rule out a diagnosis of radiculopathy.  
As such, the examiner diagnosed degenerative changes of the 
lumbar spine with disc protrusion.

On June 10, 2002, the veteran began treatment at the VA 
Temple outpatient clinic for chronic low back pain with 
periods of exacerbated symptoms.  Treatment records show 
complaints of pain ranging from a level six to seven on a 
scale of one to ten with ten being the worst possible pain, 
to a level ten.  In October 2002, the veteran began having 
sacroiliac joint block injections and described his pain as 
tolerable after receiving the blocks; he underwent EMG at 
that time and there was no evidence of left lower extremity 
radiculopathy found upon testing.  In November 2002, he 
reported that his pain was only a three or four with the use 
of pain medication.  

Although there are records that the veteran's pain was 
intermittently relieved with treatment, there is no 
indication in the treatment records that his pain was 
completely alleviated after June 2002.  It appears that his 
complaints became more severe in the fall of 2002, and in 
February 2003, he underwent an L5-S1 microdiscectomy.  
Unfortunately, by July 2003, the veteran was again seen in 
neurosurgery for with complaints of continued low back pain.  
Treatment records dated through 2004, show that the veteran's 
complaints of pain have not subsided.  In fact, the veteran 
underwent ten days of inpatient treatment in October 2003, 
and presented for emergency care following injuries to the 
low back in both January and February 2004.  Treatment 
records do not show a complete ankylosing of the spine or 
neurologic symptoms creating disability in addition to the 
limitation caused by continued pain and limited motion in the 
spine.

The veteran underwent VA examination in May 2004, and 
complained of pain at the belt-line radiating into his left 
leg on a daily basis; he related having achiness, stiffness 
and sharp pain into the leg.  The veteran presented walking 
with a cane and wearing a back brace; he related being a 
full-time student and missing thirteen days in the previous 
semester as a result of severe back pain.  The veteran stated 
that he had difficulty dressing because of limited motion in 
the low back and refused to forward flex beyond 10 degrees 
upon testing; he had full back extension to 0 degrees and 
lateral flexion and lateral rotation to 5 degrees 
bilaterally; he complained of pain with all motion as well as 
while sitting, but there was no suggestion of ankylosis of 
the spine.  The veteran had no postural abnormality, motor 
strength of 5/5 and equivalent reflexes in both of his lower 
extremities; he refused to raise his left leg, but the 
examiner noted that he moved the leg without difficulty when 
getting on and off the examination table.  There was no 
atrophy of either thigh or calf to indicate loss of function 
although the veteran had a decreased sensation in his left 
great toe.  EMG showed no peripheral neuropathy in the left 
leg and no evidence of left lumbosacral nerve root lesion.  
Degenerative disc disease of the lumbosacral spine with 
residuals was diagnosed; there was no diagnosis of a 
neurologic component of the veteran's low back disability.

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

The Board finds that the rating criteria in effect at the 
time of the original claim is the only criteria for 
application as of March 1, 2002, as the changes discussed 
above were not made until well after the date the veteran 
submitted his claim.  Thus, when considering the evidence in 
conjunction with that criteria, the Board finds that given 
the absence of complaints of back pain during examinations 
for discharge and only findings of tenderness and a full 
range of motion with pain in December 2001, even when 
resolving all reasonable doubt in favor of the veteran, the 
assignment of a 10 percent rating for mild intervertebral 
disc syndrome is appropriate.  The veteran's complaints of 
painful, limited motion are not so severe as to allow for a 
rating higher than 10 percent under a different diagnostic 
code as he maintained a full range of motion and there is no 
evidence of muscle spasm, ankylosis or residuals of a 
fractured vertebrae.  Thus, an initial rating higher than 10 
percent is denied.

The medical evidence shows that as of June 10, 2002, the 
veteran had increased complaints of low back pain and pain 
into his lower extremities.  Because he began pain management 
treatment, including injections into the sacroiliac joint, 
the Board will resolve all reasonable doubt in favor of the 
veteran and find that he experienced moderate intervertebral 
disc syndrome with recurring attacks as of June 10, 2002, the 
date he began treatment for increased back pain.  Thus, 
criteria for assignment of a 20 percent rating are met as of 
June 10, 2002.  A higher rating is not available as of June 
2002, however, as there is no suggestion in the medical 
record of severe intervertebral disc syndrome with recurring 
attacks and only intermittent relief as the veteran continued 
to report that pain was relieved with medication and blocks 
even if not completely alleviated.  Again, there is no 
evidence of muscle spasm, ankylosis or residuals of a 
fractured vertebrae so as to allow for a higher rating under 
a different diagnostic code.  Accordingly, a 20 percent 
rating is granted as of June 10, 2002, under the criteria in 
effect at the time the veteran filed his claim.

The Board acknowledges that the veteran has requested a 
higher rating based on the rating criteria effective in 
September 2002, due to incapacitating episodes, stating that 
his time in the hospital was incapacitating episodes.  It is 
important to point out that the veteran's rating was 
increased under 38 C.F.R. § 4.30 for convalescence required 
after surgical intervention.  As such, the Board will not 
consider that time period for as an incapacitating episode as 
it has already been characterized as a period of 
convalescence.  Additionally, there is no evidence in the 
veteran's treatment records that he has been advised by a 
physician to stay in bed due to acute signs and symptoms as a 
result of intervertebral disc syndrome.  Thus, the Board 
finds that the criteria in effect prior to the September 2002 
change is more favorable to the veteran and will continue to 
be applied until the most recent changes became effective 
September 26, 2003.

As pointed out above, the veteran underwent surgical 
intervention in February 2003, and returned to the 
neurosurgery clinic with complaints of continued pain in July 
2003.  Subsequent thereto, his complaints appear to have 
increased in severity and frequency and upon VA examination 
in May 2004, the veteran was found to have forward flexion of 
the thoracolumbar spine less than 30 degrees.  Although the 
RO assigned the date of the examination report as the 
effective date of the increase in rating under the most 
recently updated rating criteria, the Board finds that 
because the veteran's treatment records show increased 
complaints in late 2003, it is reasonable to assume that the 
limited motion in the thoracolumbar spine did not begin the 
date of the May 2004 examination.  In an effort to resolve 
all reasonable doubt in favor of the veteran, the Board finds 
that the decrease in motion at least began on the date the 
current rating criteria became effective, September 26, 2003.  
Thus, in an effort to properly compensate this veteran for 
his limitations caused by back disability, the Board finds 
that as of September 26, 2003, the veteran experienced 
forward flexion of the thoracolumbar spine less than 30 
degrees.  Consequently, criteria for a 40 percent rating are 
met as of September 26, 2003.  A rating higher than 40, 
however, is denied for all applicable time periods as there 
is no evidence to suggest that the veteran experiences 
unfavorable ankylosis of the entire thoracolumbar spine.

The Board finds that the ratings assigned under the various 
rating criteria for intervetebral disc syndrome are the most 
favorable ratings available under the Rating Schedule.  Other 
rating criteria were reviewed, but the highest possible 
ratings are as set out above.  Additionally, the Board finds 
that the veteran does not have additional disability due to 
neurologic components of a lumbar spine disability so as to 
allow for the assignment of a separate rating for such 
complaints.  The record clearly shows that neurologic 
examinations are normal and there is no evidence of 
peripheral neuropathy or left lower extremity radiculopathy.  
Thus, higher ratings may not be assigned on a schedular 
basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected back disability and 
bilateral ilioinguinal neuralgia, he has not identified any 
specific factors which may be considered to be exceptional or 
unusual with respect to the back disability in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in finding exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his spine disability and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by constant back 
pain and limitation of motion has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Although the veteran and a few of his previous co-workers 
reported in July 2003, that the veteran stopped working at 
Kmart because of severe back disability, the medical records 
show a very clear picture of the progression of the veteran's 
back disability and the Board finds that the ratings assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran.  Thus, 
assignment of higher evaluations on an extra-schedular basis 
is not warranted.


ORDER

An initial rating higher than 10 percent for degenerative 
changes of the lumbar spine at the L4-L5 and L5-S1 levels 
with disc protrusion at L5-S1 is denied.

A 20 percent rating for degenerative changes of the lumbar 
spine at the L4-L5 and L5-S1 levels with disc protrusion at 
L5-S1 is granted as of June 10, 2002, subject to the laws and 
regulations governing the award of monetary benefits.

A 40 percent rating for degenerative changes of the lumbar 
spine at the L4-L5 and L5-S1 levels with disc protrusion at 
L5-S1 is granted as of September 26, 2003, subject to the 
laws and regulations governing the award of monetary 
benefits.

A rating higher than 40 percent for degenerative changes of 
the lumbar spine at the L4-L5 and L5-S1 levels with disc 
protrusion at L5-S1 is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


